Citation Nr: 1146139	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed central nervous system vasculitis, claimed as  a seizure disorder and "mad cow" disease.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision  of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.

The Board remanded the case to the RO for additional development of the record in March 2011.  


FINDINGS OF FACT

1.  the Veteran is not shown to have manifested complaints or findings referable to a neurologic disorder in service or for several years thereafter.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a seizure disorder beginning in or continuing after service.  

3.  The currently demonstrated seizure disorder and central nervous system vasculitis are not shown to be due to any event or incident of his period or active service; nor is the Veteran shown to have "mad cow" disease.   


CONCLUSION OF LAW

The Veteran's disability manifested by central nervous system vasculitis or seizures is not due to disease or injury that was incurred in or aggravated by the active duty service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in October 2008, December 2008, February 2010, and March 2011, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran received a hearing at the RO before a decision review officer in May 2010, and before the undersigned Veterans Law Judge in September 2010.  The Veteran was provided a VA examination in April 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran contends that service connection is warranted for central nervous system vasculitis, to include a seizure disorder and "mad cow" disease.  Specifically, the Veteran contends that he first has a seizure in service in late 1985 or early 1986, and feels this is connected to his current seizure disorder; further, the Veteran feels that the fact that he is not allowed to give blood may indicate that he has a current diagnosis of "mad cow" disease.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic central nervous system disorder or seizure disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) . 

In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 . 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 . 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 .

Taking into account all relevant evidence, the Board finds that the claim of service connection for central nervous system vasculitis, to include a seizure disorder or claimed "mad cow" disease must be denied.  In this regard, the Board finds that the evidence does not show a diagnosis of "mad cow" disease, and the preponderance of the evidence of record shows that his current seizure disorder is not related to service.

A careful review of the service treatment records shows they are negative for complaints or findings of neurologic or central nervous system disorder.   

A Report of Medical History prepared by the Veteran in connection with an examination for enlistment in the Reserve in October 1990, the Veteran answered "NO" in connection with questions about whether he ever had or now had epilepsy or fits or dizziness or fainting spells.  The examination in October 1990 noted that the Veteran's neurologic system was normal.  He was noted to be qualified for service in the Reserve.  

A treatment record from the University of Pittsburgh showed that he was hospitalized in July 1996 for a seizure disorder and noted to have a four year history of the disorder.  A brain biopsy in July 1996 showed multiple brain lesions consistent with primary central nervous system angitis.

The Veteran was treated in October 1996 for reactivation of CNS vasculitis and seizures.  At that time, he reported having his first grand mal seizure in 1992 and receiving treatment for CNS vasculitis in July 1996.  The medical record shows subsequent treatment for seizures, epilepsy and CNS vasculitis.  An additional brain biopsy in March 2005 confirmed a diagnosis of vasculitis.

The VA treatment records showed that the Veteran had a seizure on December 27, 2005.  After having had 7-8 beers on the preceding day, he felt ill on the day of the seizure, but had no symptoms suggestive of systemic infection.  The Veteran was encouraged to abstain from alcohol as this has historically provoked his seizures.  

A brain MRI performed in January 2006 showed resolution of the abnormal signal on the left frontoparietal region with a stable right caudate nucleus lacunar infarct.  In August 2006, the CNS vasculitis was found to be stable.  The Veteran reported having two seizures in May 2007 and one in July 2007.

In January 2006, the Veteran was awarded Social Security benefits based on disability manifested by seizures and a cognitive disorder with a history of seizures going back at least as far as 1991.

The Veteran testified at a hearing before a Decision Review Officer at the RO in May 2010, when he reported feeling that he had had a seizure in service that was related to his currently diagnosed seizure disorder or possibly "mad cow" disease.

The Veteran testified at the hearing in September 2010 that he had his first seizure in service, in late 1985 or early 1986.  He noted that, at that time, his supervisor warned him against reporting it because it would likely get him discharged from the service.  He added that the next seizure was in the fall of 1991, several years after his service discharge, and that he was being seen privately at that time for epilepsy.  He reported losing his job in 1996 or 1997 due to this epilepsy and being seen by the same VA physician for the last twenty years .

The Veteran has a VA examination in April 2011.  At that time, the examiner noted that she had treated the Veteran since the early 1990's.  She added that he had a history of epilepsy and was diagnosed with central nervous system primary vasculitis in 1996, based on a brain biopsy.  He was treated with immunosuppressive agents and had a recurrence of primary central nervous system vasculitis in 2005, requiring another course of immunosuppressive therapy.  

At that time, the Veteran related to her that he first had a seizure in 1985 while driving.  He could identify no provoking factors or triggers.  He reported to her that he did not seek medical treatment at that time because his supervisor told him that would cause him to be discharged from the service.  

The examiner noted that she had reviewed the Veteran's medical records from the military and found no reference to a seizure or a spell manifested by any alteration in the level of consciousness.

The private records were noted to show a history of a questionable seizure disorder in 1992.  Prior neuorimaging studies before 1996 revealed no abnormalities.  An MRI in 1996 revealed lesions, and the Veteran underwent a CT guided brain biopsy which was consistent with primary CNS vasculitis.  He had an extensive rheumatological work up in 2005 when he was treated for a recurrence.  

The examiner also noted that the Veteran's biopsy results and clinical history and outcome were not consistent with a diagnosis of "mad cow", or Creutzfeldt-Jakob disease.

On examination, the Veteran was in no distress and had no gross disorder of thought content or memory.  Motor examination revealed no drift.  Tone was normal with no focal weakness present on formal muscle testing.  There continued to be a slight asymmetry in reflexes being slightly increased in the right arm compared to the left.  

A sensory examination showed preservation of light touch and proprioception.  Coordination revealed intact rapid alternating movements, finger to nose, and heel to shin.  His gait was stable, with only mild difficulty with tandem gait.  

The Veteran was diagnosed with neurological issues including primary central nervous system vasculitis with initial diagnosis in 1996, based on brain biopsy and recurrence in 2005, responding to immunosuppressive treatment, and epilepsy.

In conclusion, the examiner indicated that the evidence did not show that the Veteran had "mad cow" disease and found that it was unlikely that the Veteran's seizure activity related manifestations were due to a disease process that had its clinical onset during his active service.  

In support of this opinion, the examiner noted that she found no documentation of the spell that the Veteran reported in 1985, which might have represented a seizure, and the Veteran had no additional documentation to corroborate his statement.

Thus, considering this and all evidence of record, the Board finds that the preponderance of the evidence of record establishes that neither the Veteran's current central nervous system vasculitis nor a related seizure disorder was related to his period of active service and that the Veteran does not have "mad cow" disease.  

While the Veteran is competent to testify to the fact that he felt he experienced a seizure in service, he is not shown to be competent for the purpose of rendering a medical diagnosis or a medical nexus opinion.

The Board finds that there is no medical evidence dated earlier than 1996, showing a diagnosis of a seizure disorder.  Even considering that some of these medical records indicate that the Veteran was diagnosed with a seizure disorder in 1992, or possibly 1991, that was  still several years after service.

To the extent that the Veteran now asserts having had a seizure during service, the Board finds these lay statements are not credible for the purpose of establishing a continuity of symptomatology referable to a central nervous system disorder since service.  His current lay assertions are found to be inconsistent with earlier and more reliable statements made in connection with medical treatment.  

As noted, at the time of an examination for enlistment in the Reserve in October 1990, the Veteran expressly denied having or having had epilepsy or fits or dizziness or fainting spells.      

Thus, the Board finds that the preponderance of the evidence of record is against a grant of service connection for central nervous system vasculitis, to include a seizure disorder and mad cow disease.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Service connection for central nervous system vasculitis, to include a seizure disorder or mad cow disease, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


